 KELLER LADDERS SOUTHERN, INC.21Keller Ladders Southern, Inc., asubsidiary of Keller Industries,Inc.andUnited Steelworkers of America,AFL-CIOand Local666, Concrete Products&MaterialYardWorkers' Union,AlliedIndustries Division,International Hod Carriers'Building andCommon Laborers'Union of America,AFL-CIO,Party to theContractKeller Industries, Inc.andUnited Steelworkers of America,AFL-CIOand Local 666, Concrete Products&Material YardWorkers' Union,Allied Industries Division,International HodCarriers'Building and Common Laborers'Union of America,AFL-CIO,Party to the Contract.Cases 23-CA-2029 and 204Pi.October 17,1966DECISION AND ORDEROn March 23, 1966, Trial Examiner Fannie M. Boyls issued herDecision in the above-entitled proceeding, finding that the Respond-ents had engaged in and were engaging in certain unfair labor prac-tices, and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision. She further found that Respondents had notengaged in certain other unfair labor practices alleged in thecomplaint and recommended that such allegations be dismissed. There-after,Respondents and Local 666 filed exceptions to the TrialExaminer's Decision and supporting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in this case, including theexceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.[The Board adopted the Trial Examiner'sRecommendedOrder.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUponcharges filedon April19 and 27and May6, 1965,by UnitedSteelworkersof America, AFL-CIO,herein called the Steelworkers,against KellerLadders South-ern, Inc., herein called Keller Ladders, inCase 23-CA-2029 and a charge filed onMay 6,1965,by theSteelworkers against Keller Industries,Inc., herein called KellerIndustries or Keller Chairs, inCase 23-CA-2042, a consolidated complaint wasissued onJuly 30,1965, allegingthatRespondents had engaged in unfair laborpractices in violation of Section 8(a)(1), (2),and (3)of theNational Labor Rela-tionsAct, as amended.Respondents jointly filed an answer,denyingthat they had'engaged in any unfairlabor practicesalleged in the complaint.A hearing was heldbeforeTrial Examiner Fannie M. Boyls atBryan, Texas, on October 26 through 29,1965.All parties, including the Charging Party, andLocal666, Concrete Products &161NLRB No. 4. 22DECISIONSOF NATIONAL LABOR RELATIONS BOARDMaterial Yard Workers' Union, Allied Industries Division, International Hod Car-riers' Building and Common Laborers' Union of America, AFL-CIO, herein calledLocal 666 (as party to the collective-bargaining contracts with Respondents) wererepresented at the hearing and participated therein. The parties waived oral argumentat the conclusion of the hearing but thereafter filed briefs, which have been carefullyconsidered.Upon the entire record in this case and from my observation of the witnesses asthey testified, I make the following:FINDINGS OF FACT1.RESPONDENTS' BUSINESSESRespondent Keller Industries is a Florida corporation having its principal officesinMiami, Florida, and operating wholly owned subsidiaries and plants in severalStates, including the States of Florida, New Jersey, and Texas. At all times materialherein it has operated at Caldwell, Texas, an aluminum chair plant, where it isengaged in the manufacture, sale, and distribution of aluminum chairs and relatedproducts. For the 12-month period commencing in January 1965, which is a repre-sentative period, Respondent Keller Industries has sold and shipped manufacturedproducts valued in excess of $50,000 from its Caldwell plant directly to points outsidethe State of Texas.Respondent Keller Ladders is a wholly owned subsidiary of Respondent KellerIndustries. At all times-material herein, it has maintained its principal office and plantin Caldwell, Texas, where it has been engaged in the manufacture, sale, and distri-bution of aluminum ladders and related products. In the course and conduct of itsbusiness operations, commencing in March 1965 and for a 12-month period there-after,which is a representative period, Respondent Keller Ladders has sold andshipped manufactured products valued in excess of $50,000 from its plant in Caldwell,Texas, to points outside the State of Texas.I find that each of Respondents is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe complaint alleges, Respondents admit, and I find that Local 666 and theSteelworkers are each labor organizations within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. IssuesExcept in a few instances there is no substantial dispute as to the facts. The issuespresented are whether the assistance and support given by Respondents to Local 666at the newly opened chair and ladder plants in Caldwell, Texas, amounted to unlawfulassistance and support to that labor organization within the meaning of Section8(a)(2) and 1 of the Act and whether Respondent Keller Ladders' discharge of twoemployees who supported the Steelworkers at the ladder plant was discriminatorilymotivated.B. Respondents' conduct at the chair plantIn August 1964 Keller Chairs commenced the construction of a plant in Caldwell,Texas, but it was not until about January 21, 1965, that it started hiring productionemployees and training them to make chairs.' The first chairs were actually producedabout February 1, by which time about 50 or 55 employees had been hired.On Sunday evening, January 31, Charles Prevost, then plant manager of the chairplant at Caldwell (at the time of the hearing also plant manager of the ladder plant),received a telephone call from Gerald Schwartz, a representative of Local 666, whohad just arrived from his headquarters in Miami, Florida. Schwartz explained thatKeller Industries' vice president, L. P. "Red" Randall, in Miami, had furnished himwith Prevost's telephone number. He asked Prevost to "give him two employees"who would help him organize the Caldwell plant. He assured Prevost that he hadtalked the matter over with Respondent's Miami office and had been authorized bythat office to appear in Caldwell and make a speech to the employees there. Prevosttold Schwartz that he would have to check with Respondent's Miami office beforecomplying with Schwartz' requests.i For convenience In distinguishing it from the home office operationsinMiami,Florida,the Caldwell operation of Keller Industries will be referred to herein as Keller Chairs. KELLER LADDERS SOUTHERN, INC.23On the following morning, February 1, Prevost did check with the home officeinMiami and was told to "go ahead," do what Schwartz suggested and not stick hisown nose in union business. Prevost then selected two employees, William Edwardsand Earl Humphreys, and the three of them drove to the Surrey Inn, a motel about3miles away, where Schwartz was staying.2 Prevost introduced Edwards andHumphreys to Schwartz and stayed with them while Schwartz talked to them aboutthe Union and about passing out union cards to other employees. The meeting beganabout 8:45 a.m. and lasted' about a half hour. At the conclusion of this meeting,Schwartz asked Prevost for permission to address the employees at the plant andPrevost gave him permission to talk to them during the 10-minute coffee break whichbegan at 10 a.m. that morning.Just prior to the morning coffee break, the approximately 50 or 55 employees thenemployed were told by Humphreys and Edwards that there would be a meeting inthe dining area in the front part of the building at 10 a.m. When the employeesassembled, Plant Manager Prevost introduced Union Representative Schwartz, toldthe employees that he knew a union would eventually want to organize the employees;that he would not try to keep a union out and that the employees could do whatthey wanted to about it. He and Supervisor Turner then left the meeting and Schwartztalked to the employees about the benefits which he expected to obtain for them.Among the benefits he mentioned was a 10-cent increase in pay which would begraduated' over a period of time. He told the employees that they would not have topay any union dues until the amount of their pay increases were sufficient to coverthe dues. Combination union authorization and dues deduction authorization cardswere circulated among the employees and many of the employees present signed atthat time. The meeting lasted about 15 or 20 minutes. At the 'conclusion of themeeting employee E. M. Burdine, who worked for Keller Ladders, which at thattime was using space in the rear of the building occupied by Keller Chairs, approachedSchwartz and started asking him questions. Humphreys thereupon tapped him on theshoulder and, told him he was not supposed to be there. The two of them then leftthe room. All employees were paid for the time spent by them listening to Schwartz.After the employees returned, to work, Edwards and Humphreys came around tothose who had not already signed cards and offered them cards. When employeeNina Burdine asked Edwards if she had to sign, he answered that she did not haveto but that her signing would mean a 10-cent wage increase. One of the employees,Marek, signed his card during the lunch period and returned it directly to UnionRepresentative Schwartz who was still on Respondent's premises. Marek askedSchwartz whether Local 666 was a company union and Schwartz replied, "I havenever waltzed with Mr. Keller and Mr. Keller has never waltzed with me."On the same day, after Schwartz had obtained signed cards from about 45 of theemployees, he took them to Plant Manager Prevost and showed them to him. Prevostinformed Schwartz that he had, no authority to negotiate and that Schwartz wouldhave to deal with the Miami office of Respondent. The Miami office kept all thepayroll records of the Caldwell employees and all union contracts were negotiatedthrough the Miami office.A 3-year contract between Local 666 and Keller Industries covering its Caldwell,Texas, chair plant was executed in Miami on February 19, 1965, and Plant ManagerPrevost was informed of it by telephone about that date. Humphreys, who had beenappointed shop steward, left Caldwell for Miami and was gone about 2 days aroundthis date apparently after the contract was executed. He told Prevost that he wasgoing to Miami "to get himself a little more familiar with the contract." Humphreys,however, was not paid by Respondent either for the time lost from his work whileinMiami or for the expenses incurred on his trip .3 After his return from Miami,2 The General Counsel contends that both Edwards and Humphreys were then super-visorswithin the meaning of the Act. Although in late January and early FebruaryPrevost occasionally assigned men to help Humphreys and he and Edwards undoubtedlydisplayed leadership qualities which caused Prevost to select them to represent the em-ployees in the initial interview with Schwartz and soon thereafter to promote them tosupervisory positions, I am not satisfied on the basis of the record as a whole that theywere, in fact, supervisors until March 15. Respondent's payroll records show that effectiveas of March 15, 1965, Humphreys and Edwards were each promoted to a supervisory posi-tion.Moreover, it was not until that date that Humphreys' rate of pay was increased from$1.25 to $1 50 an hour and that Edwards' rate of pay was increased from $1.25 to $1 40an hour3After being made a supervisor on March 15, 1965, Humphreys left Respondent's em-ploy in July and did not testify at the hearing. Although at sometime after becoming asupervisor,Humphreysceased beingLocal 666's shop steward, the recordisnot clearas to when this occurred. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDHumphreys, with Respondent's permission, called a meeting of the employees at theplant after working hours and read them the contract. By a show of hands, they.voted in favor of it. The contract providedinter alia,for wage increases in graduatedsteps totaling 10 cents an hour at the end of the first year of employment-theamount Schwartz had promised he would attempt to get the employees-and forfurther graduated increases totaling an additional 10 cents an hour at the end ofthe second year of employment.There is testimony by J. S. Denning, who from August 1964 to February 21, 1965,was general sales manager for Keller Ladders, that after Schwartz addressed theKeller Chairs employees on February 1, he, Denning, was told by Don Anderson,then general manager of the Ladder Division of Keller Industries, including theladder plant in Caldwell then under construction, that only two employees at thechair plant had failed to sign cards for Local 666 and that one of the two was thewife of E. M. Burdine, one of Denning's supervisors at a plant in Seagoville, Texas,which Denning had owned and operated before selling it to Keller Industries. Burdinewas a good friend of Denning and had been employed by Denning at the ladder plantinCaldwell.According to Denning, General Manager Anderson told him to tellBurdine to tell his wife that if she did not join the Union, she would be fired inseveral days.Over the weekend, following Schwartz' talk to the employees, either on Saturdayor Sunday (February 6 or 7) Denning did, according to his own testimony and thatof Burdine, tell Burdine in the presence of Keller Ladder employee Jim Christianson,what General Manager Anderson had purportedly said. Mrs. Burdine signed a unioncard on February 8, after her husband talked to her.Don Anderson testified that he recalled no conversation with Denning with refer-ence to Burdine and a union problem. He specifically denied telling Denning thatBurdine's wife should sign a union card or be fired. Respondents contend that Denningwas not even in Caldwell during the period when he allegedly had his conversationswith Anderson and with Burdine. Denning's travel expense report and duplicateairline tickets introduced by Respondents in support of this contention do not proveRespondents' point. This data indicates that Denning departed from College Station(near Caldwell) on Tuesday, February 2, at 9:57 p.m., and arrived back on Saturdaymorning, February 6 4 Accordingly, it was possible for Anderson, who was stayingat the same motel where Denning stayed, to have made the statements attributedto him on February 1 or 2. before Denning left town or upon his return, and it wasalso possible for Denning to have told Burdine on Saturday or Sunday, February 6or 7, of Anderson's alleged statements.I am satisfied on the basis of the credited testimony of E. M. Burdine, corroboratedby the testimony of Denning, that Denning did, in fact, tell Burdine that Andersonhad said that if his wife did not sign a union card, she would be fired Denning atthat time, was a responsible management representative and whether or not Andersonmade the statements attributed to him by Denning, Respondent was responsible forthe coercive effect of Denning's conduct, for he was acting within the apparent scopeof his authority The inference is clear that Mrs. Burdine was coerced into signing aunion card for Local 666 because of the threat made by Denning and communicatedto her by her husband. Nor is it of controlling importance that Denning was generalsalesmanager of Keller Ladders and that Mrs. Burdine was employed by KellerChairs, for Keller Ladders was a wholly owned subsidiary of Keller Chairs. bothbusinesseswere operated out of the same building at that time, Denninghad an office next to that occupied by Keller Chairs Plant Manager Prevost, theemployees used the same dining and restroom facilities, and employees would nat-urally assume that management representatives of Keller Ladders and Keller Chairswere cooperating and that their labor management policies were the same Therecord, moreover, clearly shows that Keller Ladders and Keller Chairs in fact had acommon labor policy directed from Keller Industries in Miami and that managementrepresentatives of each of the Caldwell plants cooperated with and assisted eachother in carrying out that labor policy In these circumstances, the individualRespondents must be held accountable for the assistance given in their behalf by4The photocopy of the copy of the return airlines ticket introduced by Respondents isalmost illegible but, examined under a magnifying glass, it apnears to he for a Trans-Texasflight,No 482, from Houston to College Station (about 46 miles from Caldwell) scheduleddiscloses that Flight 482 was scheduled to leave Houston at that time and to arrive inCollege Station at 6 : 07 a m.) KELLER LADDERS SOUTHERN, INC25management representatives of either corporate entity to Local 666 to the sameextent as if they were joint employers 5In arguing that Respondents unlawfully assisted and gave support to Local 666 atthe Keller Chairs plant the General Counsel relies in part upon certain preorganizational statements attributed by General Sales Manager Denning to Don Andersongeneral manager of Respondents Ladder Division about Respondents relations withLocal 666 which if true would indicate that Local 666 Union Representative Schwartzwas working with RespondentsMiami officials in organizing their various plantsthroughout the country into different unions and were entering into sweetheartcontracts with those various unions Anderson sharply controverted this testimonyHe testified that he never heard of Local 666 prior to about February 1965 andnever heard of Schwartz until about March 1965 I find it unnecessary to resolveand do not resolve the conflicts in this testimony because even accepting Denning stestimony as true this would not mean that Respondent unlawfully assisted andsupported or had a sweetheart contract with Local 666 at Keller Chairs in CaldwellUpon the basis of that evidence I am constrained to find as alleged in the coinplaint that Respondents did unlawfully assist and support Local 666 within themeaning of Section 8(a)(2) and(1) of the ActIn reaching this conclusion in respect to the chair plant I have taken into consideration all of the circumstances under which the employees were organized but haverelied principally upon the fact that it was Plant Manager Prevost rather than theemployees who selected the two employees Humphreys and Edwards who were totalk to Union Representative Schwartz and help him organize the plant that Prevostwent with these employees during working hours to interview Schwartz and stayedwith them during the interview that these two employees one of whom was appointedunion shop steward acted as Respondents agents in assemblymg the employees thatsame morning to listen to an organizational talk by Schwartz on the plant premisesand that Prevost introduced Schwartz to the employeesWhere as here a unionfirst approaches management rather than the employees for help in getting the plantorganized and management furnishes the requested assistance as Keller Chairs didhere it is reasonable to infer that the employees did not have that complete andunfettered freedom of choice which the Act contemplatesN L R B v Link BeltCompany311 US 584 588Salmirs Oil Company139 NLRB 25 26AmericanStandard Cargo Container Company151 NLRB 1399 Less significant but also considered as a part of the total picture was Respondents payment of Humphreys andEdwards for the time spent by them during working hours on the visit with UnionRepresentative Schwartz at the Surrey Inn the contribution of the use of its plant asa meeting place for the organizational meeting as well as for several union meetingsthereafter and the payment of the employees on February 1 for their working timespent while listening to Schwartz 6 Also constituting unlawful support and assistanceto the Union as well as an independent violation of Section 8(a)(1) of the Actwas the conduct of General Sales Manager Denning in conveying to employeeBurdine the threat that his wife would be discharged if she did not sign a union cardC Respondents'conduct at the ladder plant1The advent of Local 666 at the ladder plantThe ladder plant about 400 feet from the chair plant was completed and beginningto produce ladders about March 10 or 15 1965In seeking to organize the ladder plant Union Representative Schwartz-as he haddone at the chair plant-first sought the aid of management representatives Uponarriving in Caldwell the latter part of March he called the chair plant managers'either Denning nor Anderson were working for Keller Ladders at the time of thehearingDenning s services had been terminated on February 21 1965 apparently forreasons having nothing to do with the issues herein and Anderson left Keller Laddersemploy in August 1965 There was an obvious ill feeling between the two men I find itunnecessary and do not resolve the conflicts in their testimony9 Although as the Board recognizes the grant by an employer of some company time andfacilities to a union seeking to represent its employees is not in and of itself sufficientto warrant a finding that the union is unlawfully assisted it may properly be consideredas one facet in the pattern of conduct constituting such unlawful assistanceN L R B NStoweSpinnsng Company336 U S 226 230-231Ferguson-Lander Box Co151 NLRB1615Coamo Kntttsng Mills Inc150 NLRB 579 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDPrevost, for assistance. Prevost told Schwartz that he had nothing to do with theladder plant and suggested that Schwartz talk to the ladder plant manager, DonAnderson. Prevost then passed the word on to Anderson that Schwartz was lookingfor him.In the meantime Schwartz obtained the name of a Keller Ladder employee, I. P.Schigut, from Earl Humphreys who, since March 15 had been a supervisor at theKeller Chair plant, and on Sunday night, March 28, telephoned Schigut at his home.He told Schigut that he was trying to get a union in the ladder plant, as he had donein the chair plant, and asked if he could see Schigut the next morning. Schigut replied,"Well, I,don't know. I would have to ask Mr. Anderson about it and get his permis-sion to see the fellows." Schigut did ask Anderson's permission the next morningand Anderson said it would be all right.Schwartz called Anderson at the plant early Monday morning, March 29, andrequested permission to talk to the employees in the plant. Anderson replied that hewould not allow anyone in the plant because that would interrupt production.Schwartz then asked if he could speak to employee Schigut. Anderson stated that itwas necessary for him to go to Surrey Inn to pick up some notes from his room thereand that he would bring Schigut along to talk to Schwartz, who was also staying atSurrey Inn.Anderson then asked Schigut to go with him to see Schwartz. Schigut requestedand received permission to take another employee, Leroy Sexton, along.? Upon arriv-ing at the Surrey Inn, Anderson introduced Schigut and Sexton to Schwartz, thenleft on personal business, returning a time or two to inquire if they had finishedtalking.The meeting with Schwartz lasted 20 or 30 minutes. During the meeting,Schwartz explained that he would like to organize the ladder plant as he had thechair plant and asked Schigut and Sexton if they could help him. Schigut replied, "Idon't know very much about unions or anything like that. As far as helping or any-thing like that." At the conclusion of the meeting, Anderson brought the two employ-ees back to the plant. They were paid by Keller Ladders for their time spent awayfrom the plant that morning.On the same day after checking with the home office in Miami and obtaining itsapproval, Anderson gave Schwartz permission to address the employees at the plant.Supervisor Reece told the 25 or 30 employees then working for Keller Ladders thatthere would be a meeting in the front part of the building during the 10 a.m. coffeebreak. When they had assembled, Anderson introduced Schwartz as the Union's repre-sentative fromMiami and told them that Schwartz would like to talk to them.Anderson and Reece then left the room and Schwartz talked to the employees forabout 20 or 25 minutes. He told them, among other things, that he represented theemployees of the chair plant next door as well as those of some of the other com-panies owned by Keller Industries; that he expected to get them paid holidays, aweek's vacation and progressive 21/2-cent wage increases during the first year sothat by the end of 1 year they would have a 10-cent increase and that by the endof the second year they would receive an additional 10-cent increase. He mentionedthat he had obtained a similar 10-cent increase for the employees of the chair plant.He told the employees that no initiation fee will be charged for those who signedcards at the meeting but that those who signed later would have to pay the fee. Healso told them as he had the chair plant employees, that dues would not be deductedfrom their pay until the wage increases were sufficient to cover the dues. During themeeting he passed out combination union authorization and dues deductions authori-zation cards and a majority of the employees signed them. Following the meeting,Schwartz informed Schigut that he was appointed temporary shop steward. Allemployees were paid for the time they spent listening to Schwartz.After the meeting Schwartz took the signed cards to Anderson, stated that amajority of the employees had authorized Local 666 to represent them and requestedrecognition. Anderson looked at the cards, ascertained that a majority of the employ-ees had signed, and granted the requested recognition. On April 9, 1965, less than2 weeks later, a contract between Keller Industries and Local 666 was executed inMiami covering the employees at the Keller Ladder plant in Caldwell. The employeeslearned of it when a copy was thereafter sent to Shop Steward Schigut and he7 There is testimony by E. M. Burdine which would indicate that Sexton might havebeen a supervisor on the night shift about that time, but I am satisfied, on the basis ofother evidence that Sexton did not become a supervisor until May 22, when according toRespondents' records, his pay was increased from$1.25 to $1.85 an hour. KELLER LADDERS SOUTHERN, INC.27informed the employees of it at a union meeting.8 The employee benefits providedin the contract were substantially as predicted by Schwartz.Before work on the morning of April 9, 1965, the date of the contract betweenLocal 666 and Keller Industries covering the ladder plant employees, employeeGeorge Peart passed out Steelworkers union cards to some of his fellow employeesat the entrance to the Keller Ladder plant and inside the plant. Peart testified thathe did not believe his foreman, Reece, saw him and there is no evidence that anysupervisor or management representative knew that the Steelworkers Union wastrying to organize the employees of either Keller Ladders or Keller Chairs until afterthe contract had been executed. During his lunch period on April 12 Peart placedsome leaflets announcing a Steelworkers' meeting at the Steelworkers union hall onApril 13, on the empty tables in the lunch area of the Keller Chairs plant. PlantManager Prevost, after seeing the leaflets, asked where Peart was from and, uponascertaining that he worked at the Keller Ladder plant, admonished him againstcoming into the chair plant except to use the toilet facilities while the Keller Ladderfacilitieswere being repaired. He told Peart, "We don't allow this sort of thing inthe plant." Peart then picked up the leaflets and left. He acknowledged on thewitness stand that he knew what he had done was in violation of Respondents'no-distribution rule.I find nothing unlawful in Prevost's admonition to Peart against coming into thechair plant and distributing leaflets there. Nor do I find any support in the recordfor the General Counsel's contention that Keller Ladders entered into a contractwith Local 666 at a time when it knew a rival union was seeking to organize theKeller Ladder plant. These findings, however, do not dispose of the question whether,on the basis of the other evidence set forth in this subsection, a finding is warrantedthat Respondent Keller Ladders unlawfully assisted or supported Local 666.On the basis of all the evidence, I am convinced that Respondents unlawfullyassisted and supported Local 666 at the Ladder plant, as they had at the chair plant.Here Union Representative Schwartz first sought theassistance of management inorganizing the ladder plant as he had earlier done next door, rather than goingdirectly to the employees themselves. He first talked to ChairPlant ManagerPrevost,and Chair Plant Supervisor Humphreys, who referred him respectively to GeneralManager Anderson and to employee Schigut. Schigut, appeared to have been asomewhat unenthusiastic if not reluctant participant in the events into which he waspropelled.He protested to Schwartz that he knew nothing about the Union andwould have to get General Manager Anderson's permission before talking to any ofthe other employees about the Union. Schigut's wife had been selected as an assistantshop steward for the chair plant next door but this fact had apparentlynot generatedany enthusiasm on his part for the leading role thrust upon him when he wasdirected by General Manager Anderson to accompany him to the Surrey Inn for theinterview with Schwartz and when he was shortly thereafter appointed shop stewardfor the Keller Ladder plant. In these circumstances, General Manager Anderson'saction in transporting Schigut and Sexton during working hours to the Surrey Innand introducing them to Schwartz, Foreman Reece's instructions to all the employeesto attend the meeting in the plant during their morning coffee break, where Andersonintroduced Schwartz to the employees and gave him an opportunity to talk to themand solicit their signatures on union cards, Anderson's precipitate recognition ofLocal 666 as the employees' bargaining representative on the same day, andRespond-ents' payments to Schigut and other employees for the time spent by them withSchwartz, all add up, in my view, to unlawful assistance and support to Local 666,in violation of Section 8(a)(2) and (I) of the Act.2.The discharges of employees Peart and TydlackaEmployees George Peart and Arnold Tydlacka, who worked on the ladder assem-bly line, were discharged on April 23, 1965, for the asserted reason that KellerLadders was not satisfied with their work performance. In support of his contentionthat these two employees were in fact discharged because they had engaged inorganizational activities in behalf of the United Steelworkers of America, a rivalof Hod Carriers Local 666, the General Counsel relies upon the following evidence.He points out that George Peart passed out Steelworkers cards to some employeess The findings in this subsection regarding the conduct of Respondents'representativesare based upon the credited testimony of Scbigut, Prevost, and Foreman Reece and to theextent not inconsistent, upon the testimony of Anderson also. Where inconsistencies ap-pear, I have accepted the recollections of Schigut,Prevost, and Reece as more accurate. 28DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the ladder plant on April 9 and that he openly distributed leaflets on April 12 atboth the Keller Ladder and Keller Chair plants announcing a Steelworkers meetingfor April 13 On the morning following the Steelworkers meeting Peart handed employee Stanley a letter which the Steelworkers representative had prepared informingRespondents of the Steelworkers organizational campaign and listing thenames of 15 Keller Ladder employees who had signed Steelworkers cards andrequested Stanley to deliver the letter to Foreman Reece Stanley with employeeTydlacka as a witness did present the letter to Reece on that morning Reece acceptedthe letter but made no commentAlthough it is clear that Keller Ladders through its foreman Reece knewat leastby April 13 that Peart and Tydlacka were supporting the Steelworkers and undoubtedly knew that Peart was one of those most active in the Steelworkers campaignthese facts do not support any inference that Keller Ladders was discrimmatonlymotivated in terminating Peart and TydlackaMy finding in the preceding subsectionthat Respondents unlawfully assisted and supported Local 666 does not mean thatitwas opposed to the Steelworkers or that it even preferred one union over theother It was stipulated at the hearing that Keller Industries in other plants had contractswith the Steelworkers as well as with Local 666 and other unionsMoreoverKeller Ladders adduced convincing evidence that it discharged Peart andTydlackabecause it was not satisfied with their work performanceBoth employees had been hired about mid March Their principal duties consistedof putting feet and locks on extension ladders along with two other employeesStanley and Gerland all of whom worked on the same assembly line On two occasions prior to the discharges Foreman Reece had called the group into his office andadmonished them to speed up their production and keep their production up explaining that the ladders on which they had not worked were stacking up and that thisslowed up the whole production line On at least one of these occasions howeverPearl was absent from the plant and was therefore not in the group admonishedby ReeceAccording to the credited testimony of Reece employee Stanley who was thefastest of the four employees came to Reece s office about1'Aor 2 weeks beforethe discharges and announced that he was planning to quit his lobWhen Reeceinquired as to the reason Stanley replied that he was getting tired of carrying Peartand Tydlacka s load 9 Reece asked Stanley not to quit and promised to try to dosomething about Stanley s complaint Thereafter about a week before the dischargeswhen Stanley was absent from work employee Shupak told Reece that he believedthat Stanley had quit because Stanley had told him he would probably leave theplantbecause Peart and Tydlacka were not doing their share of the work 10 Stanleydid however return to work on the following MondayDuring the week before the discharges according to Reece s credited testimonyhe observed the work of all four men on the assemblyline and sawthat Tydlackaand Peart were falling behind and that Stanley and Gerland were carrying their loadOn Friday April 23 when Stanley was again absent from work Reece observed thatTydlacka and Peart were wasting time talking and walking around for about 1'h to3minutes between each ladder while the ladders were stacking up At the end ofthe day he called them into his office and discharged them explaining that they hadbeen talking too much and not producing enoughOn the basis of all the evidence I am convinced and find that Peart and Tydlackawere not discharged because of their activities on behalf of the Steelworkers asalleged in the complaintCONCLUSIONS OF LAWIBy unlawfully assisting and supporting Local 666 Respondents have engaged inunfair labor practices within the meaning of Section 8(a)(2 )and (1) of the Act2 By threatening to discharge an employee if she did not sign a union authonzation card on behalf of Local 666 Respondents not only furnished further unlawful6 kltbonrh Stanley at one pointtestified that the production of all four of those on hisassemblyline was about even heconcededon cross examinationthat he had told ForemanReecesomething to theeffect that he was thinking about quitting because he was havingto do other peoples work that Reece had told himhe wasa good employeehad askedhim not to quit and had promisedto tryto remedythe situation10 Schupaktestified that Stanley had in fact made this statement to him and that helater told Reece about his conversation with Stanley but did not discloseto Reece thereason Stanley gave for not wanting to continueworking Schupakdid not Impress meas being entirely frank and I find Reeces testimony on this point the more credible KELLER LADDERS SOLTHERN, INC29assistanceand support to Local 666 in violation of Section 8(a)(2) but alsoindependently interfered with restrained and coerced employees in the exercise oftheir Section 7 rights in violation of Section 8 (a)( 1 ) of the Act3The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act4 The General Counsel has not established by a preponderance of the evidencethatRespondent Keller Ladders discharged employees George Peart and ArnoldTydlacka in violation of Section 8(a) (3) of the ActTHE REMEDYIthaving been found that Respondents have engaged in unfair labor practiceswithin the meaning of Section 8 (a) (2) and (1) of the Act my Recommended Orderwill require that they cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActAs already indicated herein Keller Ladders is a wholly owned subsidiary of KellerIndustries which from its home offices in Miami handled the payrolls for both itschair plant and ladder plant employees in Caldwell Texas and directed the laborpolicies of both those plants the management representatives of both those plantscooperated with and assisted each other in dealing with labor relations problems(e gDenning from Keller Ladders took coercive action to cause a Keller Chairsemployee to sign a Local 666 card Prevost from Keller Chairs directed Schwartz tosee Anderson at Keller Ladders about organizing the Keller Ladders employees andHumphreys at Keller Chairs referred Schwartz to employee Schigut at Keller Laddersfor assistance in organizing the ladder plant) and Prevost became plant manager ofboth plants after Anderson severed his connection with Keller Ladders and KellerIndustries on August 5 1965 In these circumstances and in view of the similarnatureof the unfair labor practices engaged in by each Respondent it would seemappropriate that a single order issue against both RespondentsSince it has been found that each Respondent has unlawfully assisted and supportedLocal 666 the latter cannot be considered the free and uncoerced choice of Respondents employees as their representative It follows that the contracts which eachRespondent has executed with Local 666 must be set aside and that Respondentsmust be required to withhold recognition from Local 666 until and unless that labororganization has been certified by the Board as the employees bargaining representativeNothing herein shall be construed however as requiring Respondents tovary any wage or other substantive feature of their relations with their employeeswhich Respondents have established in the performance of their contracts 11The General Counsel argues that my Recommended Order should also requireRespondents to reimburse the employees who signed Local 666 s combination unionrepresentation and dues checkoff authorization cards for any dues deducted fromtheir payHowever since the record shows that pursuant to Union RepresentativeSchwartz promise no dues were deducted from the employees pay until the amountof their increase in pay under the contracts was sufficient to cover the dues andsince the contracts contained no union security clauses which required employees tomaintain their union membership and authorizations for dues deductions it is notdeemed appropriate in this case to require Respondents to reimburse the employeesfor the dues deducted CfLocal 60 Carpenters (Mechanical Handling Systems) vNLRB365 U S 661Duralite Co Inc132 NLRB 425 429Upon the basis of the foregoing findings of fact and conclusions of law and theentire record and pursuant to Section 10(c) of the Act there is hereby issued thefollowingRECOMMENDED ORDERThe Respondents Keller Ladders Southern Inc and Keller Industries Inc theirofficers agents successors and assigns shall1Cease and desist from(a) Furnishing financial or other support or assistance to Local 666 ConcreteProducts & Material Yard Workers Union Allied Industries Division InternationalHod CarversBuildingand Common Laborers Union of America AFL-CIO orany other labor organization of their employees(b)Threatening any employee with loss of employment because of his failure tosign a union card on behalf of Local 666 or any other labor organizationu Bernhard Altmann Teceas Corporation122 NLRB 1289 1294 enfd 280 F 2d 616(C A D C)affd 366 U S 731 30DECISIONSOF NATIONAL LABOR RELATIONS BOARD(c)Recognizing Local 666 as the representative of any of their employees for thepurpose of dealing with them concerning, grievances, labor disputes, wages, rates ofpay, hours of employment, or other terms or conditions of employmeent, unless anduntil the Board' shall certify Local 666 as such representative.(d)Giving effect to the collective-bargainingagreement with Local 666 datedFebruary 19 and April 9, 1965, or to any modification, extension, renewal, or sup-plement thereto; provided, however, that nothing herein-shall" require Respondents tovary or abandon any wage or other substantive feature of their relations with theiremployees, which they have established in the performance of such agreements, orprejudice the assertion by the employees of anyrightsthey may have thereunder.(e) In any like or related manner interfering with, restraining, or coercing theiremployees in the exercise of the rights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed to effectuate the policies oftheAct:(a)Withdraw and withholdall recognitionfrom Local 666, as the collective-bargaining representative of any of their employees for the purpose of dealing with,Respondents concerning grievances, labor disputes, wages, rates of pay, hours of-employment, or other terms or conditions of employment, unless and- until said'Local 666 shall have demonstrated its exclusive representative stattis pursuant to an,election conducted by the Board.(b) Post at their plants in Caldwell, Texas,copies, of the attached notice,-marked'"Appendix." 12 Copies of said notice, to be furnished by the Regional Director forjtegion 23, after being duly signed by Respondents," representatives; shall be: postedi:byRespondents immediately upon receipt thereof, and, be maintained by them for 60.,co"ecutive days; in conspicuous places, includingall placeswhere notices to employ-,.ees. are customarily posted. Reasonable steps shall! be taken by Respondents tiainsure--that said notices' are not altered, defaced, or covered' by any other material.(c)Notify the Regional Director for Region 23, iii suiting, within 20 dams fromthe receipt of this Decision, what stepsRespondentshave taken to comply hemwith.13IT IsFURTHER ORDEREDthat the complaintbe dismissed insofaras;it allegesunfairlabor practices not specifically found herein.17 In the event that this Recommended Order is adopted by the Board,the words "aDecision, and Order" shall be substituted, for the words "tile Recommended Order of aTrial Examiner"In, the, notice.In, the f>srther eventthatthe Board'sOrder is enforcedby a' decree of a, United States Court of Appeals, the words- "a Deeree of the United StatesCourt of Appeals Enforcing an Order"shall be stobstitutedt for thewords "a.Decisionand Order."13 In the event that this Recommended Order is adoptedt by the Board,this. provisionshall be modified to read:"Notify said Regional Director,in, writing,wiitieih 10daysfrom,the date of this Order, what steps the Respondents have taiien to com I , herewith."APPENDIXNOTICE To ALL EMPLOYiIEuPursuant to the Recommended Order of a Trial Examiner of the Nati nal LaborRelationsBoard, and in order to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL NOT furnish financial or other supportor assistanceto Local 666,Concrete Products & Material Yard Workers' Union, Allied Industries Division,InternationalHod Carriers'Building andCommon Laborers,' Union of America,AFL-CIO, or any other labor organization of our employees.WE WILL NOT threaten any employee with loss of employment because ofhis failure to sign a unioncard onbehalf ofLocal 666 or any other labororganization.WE WILL NOT in any like or relatedmannerinterfere with, restrain, or coerceour employees in the exercise of the rights guaranteed them under Section 7of the Act.WE WILL withdraw and withholdrecognitionfrom Local 666 as the collective.bargaining representative of any of our employees unless and untilit iscertifiedby the Board as such representative.WE WILL NOT give effect to the collective-bargaining agreements with Local 666dated February 19, 1965, and April 9, 1965, or to any modification, extension, HOPCON, INC.31renewal,or supplement thereto. However, we are not required to vary orabandon any wage or other substantive feature of those agreements and ouremployees are not precluded from asserting any rights they may have thereunder.All our employees are free to become, remain,or refrain from becoming orremaining,members of the above-named labor organization or any other labororganization.KELLER LADDERS SOUTHERN, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)KELLER INDUSTRIES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutivedays from the date ofposting,and must not be altered,defaced,or coveredby any othermaterial.If employees have any question concerning this notice or compliancewith its pro-visions,they may communicate directly withthe Board'sRegional Office, 6617 FederalOffice Building,515 Rusk Avenue,Houston,Texas 77002, Telephone 228-4722.Hopcon,Inc.andTeamsters Local No. 524, affiliated with Interna-tional Brotherhood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Independent.Case 19-.CA-3330.October 17,1966DECISION AND ORDEROn June 21, 1966, Trial Examiner Henry S. Salim issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion. Thereafter, Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, and the Charging Party filed ananswering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, as modified herein.1.The complaint alleged, Respondent in its answer admitted, andwe find, that the following employees constitute a unit appropriate161 NLRB No. 1.